Citation Nr: 1028977	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-27 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to April 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

A hearing was held before the undersigned Veterans Law Judge in 
May 2010, and a transcript of this hearing is of record.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period on appeal, the Veteran's PTSD was characterized by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as, for example: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; difficulty in 
adapting to stressful circumstances (including work or a work-
like setting); and inability to establish and maintain effective 
relationships.  However, the Veteran did not suffer from total 
occupational and social impairment, due to such symptoms as, for 
example: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 70 percent 
disabling for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased rating claims.  Therefore, the Board will 
address the whole appeal period. 

In a March 2007 rating decision, the Veteran was granted 
entitlement to service connection for PTSD and assigned an 
initial 30 percent rating, effective May 2005.  In an August 2007 
rating decision, the RO increased the rating of the Veteran's 
PTSD from 30 percent to 50 percent disabling, effective May 2005.  

The Veteran's PTSD is rated under the General Rating Formula for 
Mental Disorders, found at 38 C.F.R. § 4.130 (2009).  

A 50 percent evaluation is assigned for mental illnesses, 
including PTSD, where there is occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2009).

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities ("the Schedule") that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (also 
known as "the DSM-IV"). 38 C.F.R. § 4.130 (2009).  The DSM-IV 
contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health - 
illness.  Higher scores correspond to better functioning of the 
individual.

GAF scores ranging between 61 and 70 are assigned when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
when the individual is functioning pretty well and has some 
meaningful interpersonal relationships.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a) (2009).  In addition, the 
evaluation must be based on all the evidence of record that bears 
on occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2009).

In June 2005, the Veteran attended a VA psychological 
consultation.  At the consultation, the Veteran reported that he 
drinks five to twenty beers per day, a pattern he has maintained 
for many years.  He complained of intrusive thoughts, nightmares, 
emotional numbing, difficulty with crowding, chronic sleep 
deprivation, and anger/irritability.  

The Veteran's mood and affect were somewhat numb and flat, but 
there was no evidence of ongoing psychotic process.  The 
Veteran's eye contact and speech were normal, and his thought 
processes were logical, coherent, and goal directed.  He denied 
suicidal or homicidal ideations.  

Over the following months, the Veteran completed a psychological 
assessment involving interviews with a clinician, as well as 
psychometric testing.  A January 2006 report summarized the 
results.  The Veteran complained of symptoms such as intrusive 
memories of his military experience, emotional numbing, 
hypervigilence, decreased and disruptive sleep, nightmares 
related to his Vietnam experience, and significant daily alcohol 
use, which have worsened since he retired.  He also reported 
weight loss, depressed mood, anhedonia, psychomotor retardation, 
loss of energy, and increased crying.  

The Veteran described a loving relationship with his spouse of 
many years and described himself as social with many peer 
relationships and leisure activities; however, he admitted that 
as his PTSD symptoms have worsened, he has withdrawing from 
social activities.  

The examiner observed that the Veteran's affect often appeared 
flat and mildly anxious, and that he became tearful when 
discussing events related to the current war in Iraq.  

Importantly, the examiner opined that the Veteran frequently 
underreported or minimized the presence and severity of his 
symptoms during interviews and psychometric testing.  

Based on the interviews and psychometric testing, the examiner 
diagnosed the Veteran with chronic, combat-related PTSD, alcohol 
abuse secondary to his PTSD, and moderate major depression.  She 
opined that his current level and pattern of symptoms produces 
marked impairment across multiple areas of functioning, including 
social, marital, and physical.  She assigned a GAF score of 50.  

In March 2007, the Veteran was afforded a VA examination.  The 
Veteran described intrusive thoughts and nightmares several times 
a week.  He reported that during his nightmares, he thrashes, and 
has on a number of occasions accidently struck his spouse.  He 
also complained of emotional numbing, avoidance, impaired sleep, 
irritability, impaired memory and concentration, exaggerated 
startle response, depression, and high levels of anxiety.  He 
reported experiencing road rage and engaging in aggressive and 
risky driving behaviors.  

The Veteran has been married to his spouse for many years, but 
reported that the marriage has suffered because of his PTSD.  He 
does have some close friends who he sees several times a week and 
he attends VFW meetings and goes to restaurants once a week.  The 
Veteran retired in 2003 after working for approximately thirty 
five years as a telephone repairman.  While the Veteran denied 
missing any time from work due to PTSD, the examiner opined that 
the Veteran's PTSD related irritability and problems with 
authority led to "substantial difficulties" on the job.  

The VA examiner diagnosed the Veteran with PTSD, as well as a 
substance abuse disorder secondary to the PTSD, and assigned a 
GAF score of 60.  The examiner noted that the Veteran was not 
currently employed, but that if he were, his irritability, 
problems with authority, impaired memory and concentration, and 
communication difficulties would negatively affect his 
employability.  

In September 2007, Dr. D.P. from the Boston Vet Center reported 
that the Veteran was receiving treatment for his PTSD symptoms 
and would likely need ongoing counseling and possibly medication 
to address his condition.  

Additionally, of record is a December 2008 letter from Dr. D.O., 
who has been treating the Veteran's PTSD at the VA.  He reported 
that the Veteran suffers from recurrent intrusive images of his 
Vietnam experience, nightmares of traumatic event, irritability, 
heightened startle response, difficulty working with or for 
others, and avoidance.  He noted that the Veteran has not worked 
full time since 2003 and "barely tolerates" his part-time job.  
At work, the Veteran does not interact with others.  Dr. D.O. 
opined that at the present time, the Veteran is unable to hold a 
full time job due to the incapacitating nature of his PTSD 
symptoms.  

The Veteran has also submitted statements from his spouse, two 
children, and an old friend, all of whom report that the 
Veteran's mental health has deteriorated and that he currently 
drinks excessively and is angry, aggressive, withdrawn, and 
emotionally numb.  

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge that his PTSD has gotten increasingly severe 
since his retirement in 2003, as has his drinking.  He testified 
that he does not think he would be able to work unless he had 
great flexibility in his hours and assignments.  He complained of 
hypervigilence, sleep problems, nightmares, poor concentration, 
and isolation

After carefully considering all the evidence, the Board finds 
that the Veteran's symptoms most closely match the criteria for a 
70 percent evaluation for the entire period on appeal given the 
severe and chronic nature of his symptoms, including anxiety, 
depression, severe sleep disturbances, impaired memory and 
concentration, frequent flashbacks, irritability, and a substance 
abuse problem.  

The Board has considered whether a 100 percent evaluation is 
warranted, but concludes that the Veteran's symptoms, while 
severe, have not resulted in total occupational and social 
impairment.  Despite some reported problems with concentration 
and memory, there is no evidence of severe cognitive impairment 
or psychoses.  Throughout the claims process and the course of 
his appeal, he has been able to communicate clearly and 
coherently with mental health professionals and the undersigned 
Veterans Law Judge.  There is no evidence that the Veteran's 
suffers from delusions or hallucinations.  Furthermore, there is 
no evidence that the Veteran habitually engages in grossly 
inappropriate behavior or the he is a persistent danger to 
himself or others.  He has never been hospitalized or 
incarcerated due to his disability.  He is able to perform 
activities of daily living, including maintaining personal 
hygiene.  Additionally, the Veteran has relationships with close 
friends and family, and reports involvement is social activities 
such as membership in VFW.  

The Board has also considered whether the Veteran's disability 
warrants referral for extraschedular consideration.  To accord 
justice in an exceptional case where the scheduler standards are 
found to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability levels and symptomatology.  The 
Veteran's reported difficulties are not so exceptional or unusual 
a disability picture as to render impractical application of 
regular schedular standards.  Therefore, no referral for 
extraschedular consideration is required and no further analysis 
is in order.  

In conclusion, an evaluation of 70 percent disabling, but no 
higher, for service connected PTSD is granted.  The evidence in 
this case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

ORDER

Entitlement to a disability rating of 70 percent, but no higher, 
for service connected PTSD is granted.



REMAND

The Veteran's VA psychiatrist, Dr. D.O. has stated that the 
Veteran is incapable of full time employment and the March 2007 
VA examiner opined that if the Veteran were employed, his PTSD 
symptoms would negatively affect his employment. 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court 
held that a request for TDIU, whether expressly raised by a 
Veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim, or, as part of a 
claim for increased compensation.  Thus, although the issue of 
TDIU was not addressed by the RO, the Board will address whether 
the Veteran has been entitled to TDIU for any time during the 
appeal period.  The Board has listed the TDIU issue as a separate 
claim for administrative purposes. 

As discussed above, there is evidence that the Veteran's 
occupational functioning has been severely impacted by his 
service connected PTSD; however, it also appears that the 
Veteran's symptoms have only increased in severity since he 
retired from full time employment, suggesting that his employment 
helped the Veteran cope with his disability.  The Board finds 
that more evidence is needed to determine whether the Veteran's 
PTSD alone is of such severity that it prevents him from 
maintaining employment, regardless of any non-service connected 
medical conditions from which he suffers.  Accordingly, the case 
must be remanded for a VA medical examination.  

On remand, the VA examiner is asked to render an opinion as to 
whether it is at least as likely as not (fifty percent or 
greater) that the Veteran's service connected PTSD alone, 
without regard to any non-service connected health 
problems, renders the Veteran unable to find and maintain 
substantially gainful employment.  

On remand, the RO should also associate all VA treatment records 
not already of record with the Veteran's claim file and request 
that the Veteran provide a release for any private treatment 
records he believes are relevant to his claim.  Additionally, as 
the Veteran has indicated that he is seeking Social Security 
disability compensation, the RO should associate any available 
Social Security Administration (SSA) records with the Veteran's 
claim file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate any SSA records, 
as well as all VA treatment records not 
already of record, with the Veteran's claim 
file and request that the Veteran provide a 
release for any private treatment records he 
believes are relevant to his claim (if any).  

2.  Once this is done, the RO should schedule 
the Veteran for a VA examination of his 
service connected PTSD.  The examiner should 
note any functional impairment caused by the 
Veteran's disability, including a full 
description of the effects of his disability 
upon his ordinary activities, if any.

The VA examiner is asked to render an opinion 
as to whether it is at least as likely as not 
(fifty percent or greater) that the Veteran's 
service connected PTSD alone, without 
regard to any non-service connected 
health problems, renders the Veteran unable 
to find and maintain substantially gainful 
employment.  

The Veteran's claim folder and a copy of this 
REMAND should be furnished to the examiner, 
who should indicate in the examination report 
that he or she has reviewed the claims file.  
All findings should be described in detail 
and all necessary diagnostic testing 
performed.


3.  When the development requested has been 
completed, and the RO has ensured compliance 
with the requested action, this case should 
again be reviewed by the RO on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


